In a proceeding with respect to an arbitration pursuant to the uninsured motorist endorsement attached to an automobile liability insurance policy issued to the father of Myrtle Ross, an infant, the Motor Vehicle Accident Indemnification Corporation appeals from an order of the Supreme Court, Nassau County, entered February 8, 1963 which granted her motion to vacate the arbitrator’s award of $3,000 in her favor and directed arbitration de nova before another arbitrator of all issues, including the father’s right to recover for loss of services and medical expenses. Order affirmed, with costs (Matter of Merolla [MVAIC], 231 N. V. S. 2d 760). Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.